CANADY, J.,
dissenting.
As the majority acknowledges, a family day care home license has now been granted to the Respondent by the Department of Children and Families. The controversy in this case therefore is now moot. Since there is no longer a live controversy between the parties to this case, I would discharge the case as moot. Accordingly, I dissent.
I disagree with the majority’s conclusion that this case falls in the category of cases that are “capable of repetition, yet evading review.” See Weinstein v. Bradford, 423 U.S. 147, 149, 96 S.Ct. 347, 46 L.Ed.2d 350 (1975) (“[I]n the absence of a class action, the ‘capable of repetition, yet evading review’ doctrine [is] limited to the situation where two elements combine[]: (1) the challenged action was in its duration too short to be fully litigated prior to its cessation or expiration, and (2) there [is] a reasonable expectation that the same complaining party would be subjected to the same action again.”).